Hodges, J.
A defendant filing a general denial to a suit on an open account can not prove an affirmative defense in the nature of a set-off. The law requires the defendant to answer distinctly each paragraph of the petition, and does not permit' the filing of a general denial. Under the Civil Code, § 5634, “General Issue” has lost his commission. If an affirmative defense is relied on it must he specially pleaded. If a defense in the nature of a set-off .is relied on it must he distinctly set out in the pleadings. The plea in this case was a general denial of the account, with the admission of a small amount due. The court, over objection, admitted evidence that the plaintiff agreed that one-half of a cer*448tain fertilizer account should he paid by him and that this amount should he credited on the account in suit. This evidence was in the nature of a set-off, and the court, under the’ pleadings, erred in admitting it. Civil Code, § 5668; Kahrs v. Kahrs, 115 Ga. 288 (41 S. E. 649); rule 10 of the superior courts, Civil Code, § 6269.

Judgment reversed.